239 S.W.3d 133 (2007)
Jennie Lee BELL, Respondent,
v.
Billy Joe BELL, Appellant.
No. ED 89648.
Missouri Court of Appeals, Eastern District, Southern Division.
November 20, 2007.
*134 Derrick R. Williams, Sr, Jackson, MO, for appellant.
Dale E. Gerecke, Cape Girardeau, MO, for respondent.
Before PATRICIA L. COHEN, C.J., ROBERT G. DOWD, JR., J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Billy Joe Bell ("Father") appeals from a judgment of the Circuit Court of Cape Girardeau County granting Jennie Lee Bell's ("Mother") motion to modify Father's child support obligations from $200.00 to $705.00 a month. Father argues that Mother failed to prove a substantial and continuous change justifying a modification of the divorce decree. Because we hold that the trial court did not err, we affirm.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).